Title: To John Adams from James R. Willson, 25 May 1813
From: Willson, James R.
To: Adams, John



Washington city May 25th: 1813Dear father.

An offective son, & one of the children of the church presumes to address you an epistle. I long  admired your measures in preparing to expend this nation in time of peace, & thus prevent war from spreding ruin over the land. Now all the nation is convinced of the propriety of your measures respecting the navy & impropriety of the measures of your successors. Our navy has done wonders. God grant it success. He has been convincing the nation that federalists were right, & democrats wrong.
Christians in the middle & western sections of the union & even Some in the south are lothing of having Christ Jesus acknowledged in the Federal constitution as “having on his vesture & on his thigh written king of kings & Lord of Lords & prince of the kings of the earth.” You will approve I am sure & give your influence to do Christian  a measure. It will keep southren Lusts & good pious northren men will get the great Offices. Father a dutiful son sends you his blessing
Jas R WillsonI am engaged in collecting documents for a History Of America, civil ecclesiastical Physical & moral. In the civil war you will have many documents. If you are So good as to favour me with what you know on those subjects, please Direct to Jas. R. Willson M. D Principal of  -College Bedford Pa
